                                           1   SUSAN S. MUCK (CSB No. 126930)
                                               smuck@fenwick.com
                                           2   JENNIFER C. BRETAN (CSB No. 233475)
                                               jbretan@fenwick.com
                                           3   ALEXIS I. CALOZA (CSB No. 278804)
                                               acaloza@fenwick.com
                                           4   FENWICK & WEST LLP
                                               555 California Street, 12th Floor
                                           5   San Francisco, CA 94104
                                               Telephone:     415.875.2300
                                           6   Facsimile:     415.281.1350

                                           7   Attorneys for Defendants Fitbit, Inc.,
                                               James Park, and William Zerella
                                           8

                                           9                                   UNITED STATES DISTRICT COURT

                                          10                              NORTHERN DISTRICT OF CALIFORNIA

                                          11                                      SAN FRANCSICO DIVISION

                                          12   STEPHEN LOPES, Individually and On Behalf       Case No. 3:18-cv-06665-JST
F ENWICK & W EST LLP




                                               of All Others Similarly Situated,
                       ATTORNEYS AT LAW




                                          13                                                   STIPULATION AND [PROPOSED]
                                                                  Plaintiff,                   ORDER SETTING SCHEDULE FOR
                                          14                                                   FILING CONSOLIDATED AMENDED
                                                      v.                                       COMPLAINT AND DEFENDANTS’
                                          15                                                   RESPONSES THERETO
                                               FITBIT, INC., JAMES PARK, and
                                          16   WILLIAM ZERELLA,                                Judge: The Honorable Jon S. Tigar

                                          17                      Defendants.                  Date Action Filed: November 1, 2018

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                               STIP. AND [PROPOSED] ORDER
                                               SETTING SCHEDULE FOR FILING CAC                                 Case No. 3:18-cv-06665-JST
                                               AND DEFS.’ RESPONSES THERETO
                                           1          WHEREAS, this action is a proposed class action alleging violations of the federal

                                           2   securities laws against Fitbit, Inc. (“Fitbit” or the “Company”), James Park, and William Zerella

                                           3   (collectively, “Defendants”);

                                           4          WHEREAS, by Order dated April 25, 2019 (ECF No. 48), pursuant to Section

                                           5   21D(a)(3)(B) of the Securities Exchange Act of 1934, 15 U.S.C. §78u-4(a)(3)(B), this Court

                                           6   appointed Irving Lubman as “Lead Plaintiff” in this securities class action and approved his

                                           7   selection of Glancy Prongay & Murray LLP as Lead Counsel; and

                                           8          WHEREAS, following the appointment of Lead Plaintiff and Lead Counsel, the parties

                                           9   have met and conferred and agreed on a schedule for Lead Plaintiff to file a consolidated

                                          10   amended complaint and for Defendants’ responses thereto;

                                          11          NOW THEREFORE, the parties stipulate and agree as follows:

                                          12           1.      Lead Plaintiff shall file his consolidated amended complaint on or before June 24,
F ENWICK & W EST LLP




                                                               2019;
                       ATTORNEYS AT LAW




                                          13
                                                       2.      Defendants shall answer or otherwise respond to the consolidated amended
                                          14                   complaint on or before August 23, 2019;
                                          15           3.      If any Defendant files a motion to dismiss the consolidated amended complaint,
                                          16                   Lead Plaintiff shall file any opposition thereto on or before October 22, 2019

                                          17           4.      Any Defendant who files a motion to dismiss may file a reply on or before
                                                               December 6, 2019.
                                          18                                                Respectfully submitted,
                                          19
                                               Dated: April 29, 2019                        FENWICK & WEST LLP
                                          20
                                                                                            By: /s/ Alexis I. Caloza
                                          21                                                    Alexis I. Caloza
                                                                                                555 California Street, 12th Floor
                                          22                                                    San Francisco, CA 94104
                                                                                                Telephone: 415.875.2300
                                          23                                                    Facsimile:      415.281.1350
                                                                                                Email:          acaloza@fenwick.com
                                          24
                                                                                            Attorneys for Defendants Fitbit, Inc., James Park,
                                          25                                                and William Zerella
                                          26

                                          27

                                          28
                                               STIP. AND [PROPOSED] ORDER
                                               SETTING SCHEDULE FOR FILING CAC                                         Case No. 3:18-cv-06665-JST
                                               AND DEFS.’ RESPONSES THERETO                    1
                                           1   Dated: April 29, 2019                           GLANCY PRONGAY & MURRAY LLP
                                           2
                                                                                               By: /s/ Casey E. Sadler
                                           3                                                       Lionel Z. Glancy
                                                                                                   Robert V. Prongay
                                           4                                                       Casey E. Sadler
                                                                                                   Lesley F. Portnoy
                                           5                                                       Charles H. Linehan
                                                                                                   1925 Century Park East, Suite 2100
                                           6                                                       Los Angeles, CA 90067
                                                                                                   Telephone: (310) 201-9150
                                           7                                                       Facsimile: (310) 201-9160
                                                                                                   Email: csadler@glancylaw.com
                                           8
                                                                                               Attorneys for Lead Plaintiff
                                           9
                                               Pursuant to Civil L.R. 5-1(i)(3), all signatories concur in filing this stipulation.
                                          10
                                               Dated: April 29, 2019                                                   FENWICK & WEST LLP
                                          11
                                                                                               By: /s/ Alexis I. Caloza
                                          12                                                       Alexis I. Caloza
F ENWICK & W EST LLP




                                                                                                   555 California Street, 12th Floor
                       ATTORNEYS AT LAW




                                          13                                                       San Francisco, CA 94104
                                                                                                   Telephone: 415.875.2300
                                          14                                                       Facsimile: 415.281.1350
                                                                                                   E-mail: acaloza@fenwick.com
                                          15
                                                                                               Attorneys for Defendants Fitbit, Inc., James Park,
                                          16                                                   and William Zerella
                                          17                                                   ***
                                          18                                          [PROPOSED] ORDER
                                          19   PURSUANT TO STIPULATION, IT IS SO ORDERED.
                                          20

                                          21   Dated:           April 30, 2019
                                                                                                           The Honorable Jon S. Tigar
                                          22                                                             United States District Court Judge
                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                               STIP. AND [PROPOSED] ORDER
                                               SETTING SCHEDULE FOR FILING CAC                   2                         Case No. 3:18-cv-06665-JST
                                               AND DEFS.’ RESPONSES THERETO
